*37The opinion of the court was delivered by
Powers, J.
The question raised on the exceptions is whether the payment of the $20 indorsed on the note in suit on March 15, 1883, was made by the defendant, and the note thereby saved from the bar of the Statute of Limitations.
The case shows that the plaintiff relied upon the defendant as the only responsible signer of the note; that he took out a writ running against the defendant and, accompanied by an officer ready to serve his writ, called on the defendant and demanded a payment upon the note, telling him “ he must pay something on the note that day or he should sue it.” When the parties met Williams, the plaintiff told Williams that “ something must be paid on the note, and that he (the plaintiff) was looking to the defendant to pay it.” Williams provides the $20, but does not deliver it to the plaintiff. He passes it to the defendant and the defendant pays it to the plaintiff, both plaintiff and defendant understanding it to be a payment by the defendant. The true question is not where did the money come from, but who voluntarily intended to make a payment.
Williams intended no payment; he was not called on to pay. He lent the money to defendant, and the defendant handed it to the plaintiff as and for a payment by him on the note.
The case is unlike Bailey v. Corliss, 51 Vt. 366. There all parties understood that- the party paying was acting for another, not himself. Here all parties understood the party paying was acting for himself, not another.
Judgment reversed, and judgment for plaintiff, and remanded to be proceeded with as to trustee.